Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Non-compliant amendment filed on August 19, 2021 is acknowledged.
3.	Claims 12-20 are pending in this application and examined on the merits in this office action.


Objections
4.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention relates to a teverelix-TFA composition...” at line 1 of the abstract. Applicant should correct these 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
5.	Claim 12 has been objected to for the following reasons: Claim 12 recites, “A homogenous teverelix-TFA composition having a molar ratio of teverelix…to trifluoroacetate of at least 1:2.4 and at or below 1:2.8, such that for each mole teverelix in the composition the composition comprise at least 2.2 mol trifluoroacetate and at or below 2.8 mol trifluoroacetate…” Applicant is recommended to amend the claim to recite, “A homogenous teverelix-TFA composition having a molar ratio of teverelix…to trifluoroacetate of at least 1:2.4 and at or below 1:2.8, such that for each mole of teverelix in the composition, the composition comprise at least 2.2 mol of trifluoroacetate and at or below 2.8 mol of trifluoroacetate…”
6.	Claim 17 is objected to for the following reasons: Claim 17 recites, “The pharmaceutical formulation according to claim 12 in the form of a microcrystalline…the molar ratio of teverelix to trifluoroacetate is between 1:2.2 and 1:2.8, such that for each mole teverelix in the composition the composition comprises between 2.2 and 2.8 mol trifluoroacetate.” Applicant is recommended to recite, “The pharmaceutical formulation according to claim 12 in the form of a microcrystalline…the molar ratio of teverelix to trifluoroacetate is between 1:2.2 and 1:2.8, such that for each mole of teverelix in the composition, the composition comprises between 2.2 and 2.8 mol trifluoroacetate.”
Rejections
35 U.S.C. 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 14 recites, “The teverelix-TFA composition according to claim 12 for use in treating a condition or disease related to the release of a gonadotropin hormone.” The metes and bounds of the claim is unclear. It is unclear what conditions or diseases are encompassed within the “condition or disease related to the release of a gonadotropin hormone”. Instant specification does not fully define what conditions or diseases are encompassed within the claimed disease or condition. Instant specification discloses “The composition according to the invention may however equally well be used to at least partially ameliorating other diseases or condition related to the release of a gonadotropin hormone. Said disease or condition may be benign prostatic hyperplasia; acute urinary retention; endometriosis; a cancer such as prostate, breast, or cervical cancer; chemical castration; a hormone imbalance; an androgen-sensitive condition; an estrogen sensitive condition; or a combination thereof” (see paragraph [0019]). Instant specification discloses examples of what conditions or diseases may be included, but 
10.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation an estrogen sensitive condition, and the claim also recites endometriosis which is the narrower statement of the range/limitation. As evidenced by Larsen et al (US 2021/0052692) estrogen sensitive condition includes endometriosis (see paragraph [0015], for example). Therefore, endometriosis is a species of estrogen sensitive condition. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
11.	Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 15 recites, “…a cancer such as prostate, breast, or cervical cancer…”
12.	Claim 17 recites the limitation "The pharmaceutical formulation" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 is dependent from claim 12. Claim 12 recites, “A homogenous teverelix-TFA composition”. 

35 U.S.C. 112(d)
13.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
15.	Claim 17 recites, “The pharmaceutical formulation according to claim 12 in the form of a microcrystalline homogenous aqueous suspension, and wherein the molar ratio of teverelix to trifluoroacetate is between 1:2.2 and 1:2.8…” Claim 12 recites, “…of at least 1:2.4 and at or below 1:2.8…” The range of 1:2.2 to 1:2.8 is broader than 1:2.4 to 1:2.8. Therefore, claim 17 does not further limit claim 12.
35 U.S.C. 102/103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Deghennghi et al (US 2003/0044463, filed with IDS).
22.	Deghennghi et al teach a fluid, milky microcrystalline aqueous suspension of the peptide without formation of a gel (see abstract). Deghenghi et al teach teverelix-TFA composition (see for example, Figures). Deghenghi et al teach a fluid, milky microcrystalline aqueous suspension of a peptide or peptidomimetic and a counter-ion in water, wherein the peptide and counter-ion are present in amounts and at a molar ratio sufficient to form, upon, mixing, the suspension without formation of a gel…the avoidance of gel enables an injectable suspension to be formulated (see paragraphs [0006]-[0007]). Deghennghi et al teach that the peptide or peptidomimetic forms a salt with the counter-ion, and the salt is preferably suspended in the aqueous medium at a concentration of at least 25 mg/ml and has a molar ratio of at least 1.6:1 of counter-ion: peptide (see paragraph [0009]). Deghennghi et al teach that the amount of peptide should be above 2.5% by weight of the overall formulation (see paragraph [0016]). L of 5% mannitol and 200 L of water was added to approximately 15 mg of terevelix-TFA, and flowing milky pearly suspension was obtained, respectively (paragraphs [0021]-[0022]). The suspension was injected in rats (1 mg) subcutaneously (see paragraph [0021]). Example 3 teaches 200 L of water added to 15 mg of the terevelix-TFA, and the addition of 20 L of TFA (3mols/mol) to the gel resulted in the formation of a fluid, flowing milky pearly suspension (see paragraph [0023]). Example 4 teaches 200 L of 100 mM TFA were added to 15 mg of terevelix-TFA to obtain a flowing milky suspension; mixing 200 L of 75 mM TFA with 15 mg of terevelix-TFA (1.5 mol/mol) resulted in transparent gel; TFA/terevelix molar ratio ranging from 1 to 3. A flowing milky suspension was obtained with molar ratios of 1.6, whereas gels were obtained at other molar ratios (see paragraph [0024]).  Example 5 teaches 200 L of 150 mM TFA were added to amounts of terevelix acetate ranging from 5 to 30 mg (concentration ranging from 25 to 150 mg/ml). A flowing milky suspension was obtained with concentrations up to 100 mg/ml (see paragraph [0025]). Deghennghi et al teach that the amount of counter ion is preferably that which is in excess of what is necessary to form a stoichiometric salt of the peptide. The amount of counter ion is typically at least 1.6 mol acid/mol peptide and preferably 2 mol/mol or greater. While no upper limit has been determined, the amount can be as high as 10 mol/mol (see paragraph [0016]).  Terevelix has the molecular weight of 1459.16 g/mol. Thus, Deghennghi et al teach molar ratio range that overlaps and falls within the at least 1:2.2 and at or below 1:2.8, meeting the limitation of instant claims 12 and 16-17. 
In regards to claims 13-15, these claims recite an intended use. With respect to the limitation “for use as a medication” in instant claim 13 and “for use in treating a 
In regards to claims 18-20, Deghennghi et al teach injectable suspension and injecting subcutaneously, the reference anticipates instant claims 18-20.
Since the reference teaches ALL of the active components, i.e., the same terevelix-TFA composition in a range of molar ratio that overlaps or falls within the range of instant claims, the reference anticipates instant claims 12-20.
23.	As discussed above, the cited references disclose a homogenous, milky aqueous suspension and a pharmaceutical formulation comprising terevelix-TFA in the same molar ratio that overlaps or falls within and the mol concentration that overlaps or falls within the instant claims. Consequently, the claimed product and pharmaceutical formulation appears to be anticipated by the references. 
In the alternative, even if the claimed product is not identical to the referenced product with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced product is likely to inherently possess the same characteristics of the claimed method particularly in view of the similar characteristics which they have been shown to share. Thus, the claimed product would have been obvious to those of ordinary skill in the art with the meaning of U.S.C. 103. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 



CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JULIE HA/Primary Examiner, Art Unit 1654